IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0635
                               Filed September 22, 2021


JAMES DEAN ARNESON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Rustin T.

Davenport, Judge.



      James Arneson appeals the denial of his application for postconviction

relief. AFFIRMED.



      Travis M. Visser-Armbrust of TVA Law P.L.L.C., Sheldon, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J. and Greer and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A jury found James Arneson guilty of two counts of third-degree sexual

abuse in connection with acts committed on a teen. The court of appeals affirmed

his judgment and sentence.        See State v. Arneson, No. 16-0808, 2017 WL

4049324, at *5 (Iowa Ct. App. Sept. 13, 2017). Of relevance to this appeal, we

stated, “Before charges were filed, a police officer asked Arneson if he would agree

to an interview. Arneson went to the police station and was questioned about the

sex-abuse allegation.     During the interview, he provided police with a DNA

sample.” Id. at *4. We rejected a claim that the DNA sample was obtained in

violation of Arneson’s right to counsel. Id. We preserved a claim that Arneson’s

“trial attorney was ineffective in failing to challenge the interview and seizure of his

DNA under the Fourth and Fifth Amendments to the United States Constitution and

article I, sections 8 and 9 of the Iowa Constitution.” Id. at *5.

       Arneson filed a postconviction-relief application in which he raised the

preserved ineffective-assistance-of-counsel claim. To prevail, Arneson had to

show (1) deficient performance and (2) prejudice. See Strickland v. Washington,

466 U.S. 668, 687 (1984). Following an evidentiary hearing, the district court

concluded Arneson failed “to establish his burden for even the first prong of the

test.” The court dismissed the application. Arneson appealed.

       “Both the Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution protect individuals from unreasonable searches

and seizures.” State v. Warren, 955 N.W.2d 848, 859 (Iowa 2021) (citing U.S.

Const. amend. IV; Iowa Const. art. I, § 8). “Subject to a few carefully drawn

exceptions, warrantless searches and seizures are per se unreasonable.” State
                                          3

v. Lewis, 675 N.W.2d 516, 522 (Iowa 2004); see also State v. McGee, 959 N.W.2d

432, 445 (Iowa 2021). One of the exceptions recognized by the supreme court is

a consensual search or seizure. See Lewis, 675 N.W.2d at 522. “We ordinarily

‘interpret the scope and purpose of the Iowa Constitution’s search and seizure

provisions to track with federal interpretations of the Fourth Amendment’ due to

their nearly identical language, though we remain cognizant of our duty to

independently interpret the Iowa Constitution.”       Warren, 955 N.W.2d at 859

(citation omitted).

       Arneson argues the two constitutional provisions as one. He concedes he

consented to the warrantless seizure of his DNA but asserts his consent was

involuntary and his trial attorney should have raised the issue.

       Voluntariness of consent requires consideration of several factors:

       [P]ersonal characteristics of the [consenter], such as age, education,
       intelligence, sobriety, and experience with the law; and features of
       the context in which the consent was given, such as the length of
       detention or questioning, the substance of any discussion between
       the [consenter] and police preceding the consent, whether the
       [consenter] was free to leave or was subject to restraint, and whether
       the [consenter’s] contemporaneous reaction to the search was
       consistent with consent.

State v. Lane, 726 N.W.2d 371, 378 (Iowa 2007) (emphasis omitted). The district

court addressed these factors as follows:

               During the police interview, the detective questioning Arneson
       is in plain clothes and seated at the end of the table from Arneson.
       The detective is not in between Arneson and the door of the interview
       room. Arneson even states at one point, “See I’m not looking at you
       as a detective prosecuting me, I’m looking at you as the guy in the
       middle.” As pointed out in the State’s Brief in Resistance, the
       detective told Arneson that he was free to go, told him he was not
       under arrest, and explained the way that Arneson could easily leave
       the building. Further, Arneson arrived at the police station voluntarily
                                        4


      and was not arrested until approximately one year later. Arneson
      even left the room at one point to use the restroom.
             ....
             . . . [T]he detective begins by asking Arneson if he
      understands what DNA is and the different sources of DNA. The
      detective then provides explanation and information to these
      questions. The detective asks Arneson if his DNA would show up on
      the victim’s body after an examination. The detective proceeds to
      say that he is asking Arneson for his DNA to compare to the victim’s
      examination kit. Arneson then responds, “This is crazy! You can
      have my DNA, I don’t care.” Later on in the interview, Arneson also
      says, “Let’s do your DNA. I’m going to give my DNA because I didn’t
      do anything . . . .” Therefore, the Court finds that Arneson gave
      voluntary consent to the DNA sample and it was not coerced.

The record, including a recording and transcript of the police interview, supports

the district court’s findings. Reviewing the record de novo, we also note that

Arneson was sixty-two years old, had a GED and “a degree in reinforced plastics,

fiberglass,” and had extensive work experience including employment “as a

superintendent for a construction company” and supervisory duties over nineteen

people.    Arneson seemed unimpaired during the interview, although he

acknowledged an addiction to cold pills. As for Arneson’s familiarity with the law,

he knew the matter was serious enough to ask for an attorney. He also asked the

detective “why” the detective wanted his DNA and, when told it was for comparison

purposes, said “I understand.” Notably, the detective did not dissuade Arneson

from retaining counsel, nor did he sugar coat the purpose of the DNA sample.

Even with an understanding of its import, Arneson said, “I want to give you the

DNA, I think that’s fair.” He repeated, “I haven’t done anything, but you’re more

than welcome to have the DNA.” “Want” and “welcome” are not words of coercion.

      Like the district court, we conclude Arneson voluntarily consented to give

the detective a DNA sample. It follows that Arneson’s trial attorney could not have
                                         5


performed deficiently in failing to seek suppression of the sample under the Fourth

Amendment.

       Arneson also mounts a Fifth Amendment challenge to the concededly

consensual taking of his DNA. At the same time, he acknowledges “[t]he taking of

a sample of a person’s bodily fluids was a matter under the purview of the Fourth

Amendment’s restrictions.” His concession is apt. The Fifth Amendment to the

United States Constitution protects testimonial evidence. See State v. Decker, 744

N.W.2d 346, 354–55 (Iowa 2008).          The DNA sample was non-testimonial

evidence.    See id. at 355 (“[C]ompelling an arrested suspect to submit to

fingerprinting, photographing, or other physical measurements . . . or to submit to

a blood test does not result in the gathering of testimonial evidence.”); see also

Schmerber v. California, 384 U.S. 757, 765 (1966) (“Since the blood test evidence,

although an incriminating product of compulsion, was neither petitioner’s testimony

nor evidence relating to some communication or writing by the petitioner, it was

not inadmissible on [Fifth Amendment] privilege grounds.”); cf. Mitchell v

Wisconsin, 139 S. Ct. 2525, 2532–39 (2019) (analyzing a warrantless seizure of

blood from an unconscious person under the Fourth Amendment); McGee, 959

N.W.2d at 435 (applying Mitchell “to cases of suspected driving while under the

influence of controlled substances, in addition to alcohol-related cases”). Because

the Fifth Amendment is inapplicable, Arneson’s attorney did not perform deficiently

in failing to seek suppression on this ground.

       We affirm the district court’s denial and dismissal of Arneson’s

postconviction-relief application.

       AFFIRMED.